UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6216



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KAWONE KAREEM WALKER, a/k/a Fish,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-96-53, CA-99-485-7)


Submitted:   June 12, 2001                 Decided:   June 25, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Kawone Kareem Walker, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kawone Kareem Walker seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2255

(West Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See United States v. Walker, Nos.

CR-96-53; CA-99-485-7 (W.D. Va. Oct. 30, 2000).   We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2